Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims set forth a method of using the material for various preparations; however, the claims do not set forth any definitive or clear steps necessary to its use in the various applications as set forth.  As this is the case, the process claimed instantly is indefinite as it only sets forth the fields in which the material may be used but not clear steps for such use.


Claim 11 recites the limitation "the time" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 12 recites the limitation "the temperature" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim 16 recites the limitation "the time" in line 16.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1-5, 8, 10-12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu in their publication “Hydrophobic-carbon-dot-based dual-emission micelle for ratiometric fluorescence biosensing and imaging of Cu2+ in liver cells”.

Regarding Claim 1:  Lu teaches a method of creating fluorescent nanomaterials by providing amphiphilic molecules in a solvent system.  The amphiphilic material is dissolved in chloroform with carbon quantum dots and the system is mixed in a round bottom flask.  The chloroform is then evaporated from the mixture and a phosphate buffer is added thereto.  The material is then sonicated to create a solution (See Section 2.4).  Lu is silent in terms of the claimed “heat treatment” or “illumination treatment”; however, these treatments are generic in terms of their conditions.  The process of Lu is expected to be performed under typical lab conditions, which require ambient lighting and room temperature, which constitutes both an illumination treatment and heat treatment in the general sense.  Furthermore Lu teaches the evaporation of chloroform, which may be performed at a temperature between room temperature and its boiling point (60C).  Those of ordinary skill in the art would have found it obvious to perform the process of Lu under these conditions and would have found it obvious to provide heating in order to expedite the evaporation of chloroform.  

Regarding Claim 2:  Lu teaches that the fluorescent nanomaterials comprise fluorescent micelles (See Section 2.4).  

Regarding Claim 3-5:  Lu teaches the creation of an amphiphilic molecule comprising a nonionic surfactant, DSPE-PEG-TCPP and DSPE-PEG, which are polyoxyethylene type surfactant (See Section 2.3).   

Regarding Claim 8:  As is discussed above, Lu obviates the use of normal lab conditions, which are performed at room temperature and also an evaporation step, wherein chloroform is removed from the material.  Both of these steps constitute a heat treatment in the broadest reasonable definition of the term.  The micelles are further treated with a buffered solution, which constitutes adding a salt thereto (See Section 2.4).  

Regarding Claim 10:  Lu teaches that the concentration of DSPE-PEG added is 1mg/ml or 1 g/L.  The DSPE-PEG molecule has a formula shown in Scheme 1.  The molecular weight was calculated as about 2800g/mol.  The molarity of the solution is calculated as (1 Mol)/(2800g)*(1g/L)*(1000mMol)/(1Mol) or .357 mM.  This is only a part of the solution, being 500 microL.  The total volume is 710microL, meaning the final molarity of this molecule is 500/710*.357=.251mM.

Regarding Claim 11-12:  As is noted above, performing the experiment in a normal lab setting necessitates ambient lighting, which provides illumination in the visible spectrum from about 450-700nm.  Lu teaches that the material undergoes atmospheric distillation of the chloroform, which has a boiling point of about 60C.  As this is the case, heating the material to a temperature up to 60C would have been obvious to control the evaporation rate.  Lu is silent regarding the time for the evaporation and overall process; however, Lu teaches that each of the processes is performed for a time period necessary for the desired result.  In the case of heating the material this is done until chloroform is completely evaporated and mixing occurs until the material becomes clear.  Those of ordinary skill in the art would expect the process of Lu to be completed and these conditions would be met in an overlapping amount of time as that which is claimed.  As the entire process is performed in ambient light this would meet the claimed illumination treatment limitations.  Those of ordinary skill in the art would expect the adjustment of chloroform evaporation rate and the time necessary for its complete evaporation to at least overlap the claimed time limitations.  

Regarding Claim 19:  Lu teaches that the materials may be used in the preparation of bio-imaging compositions as is shown in Figures 5 and 6.  

Claim 1-7 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun in their publication titled “Fluorescent vesicles formed by simple surfactants induced by oppositely-charged carbon quantum dots”


Regarding Claim 1:  Sun teaches a method for the creation of fluorescent nanomaterials, wherein the preparation method comprises providing a mixture of amphiphilic molecules with carbon quantum dots under typical lab conditions which include incident ambient light.  Sun is silent in terms of the claimed “heat treatment” or “illumination treatment”; however, these treatments are generic in terms of their conditions.  The process of Sun is expected to be performed under typical lab conditions, which require ambient lighting and room temperature, which constitutes both an illumination treatment and heat treatment in the general sense.    Those of ordinary skill in the art would have found it obvious to perform the process of Sun under typical lab conditions, which include both ambient temperature and lighting as these are the conditions used in any typical lab.  

Regarding Claim 2:  Sun teaches the creation of fluorescent micelles and fluorescent vesicles (See Figures 3 and 4). 

Regarding Claim 3-5:  Sun teaches the use of anionic surfactants that may include a sulfonate or sulfate (See Figure 1B).

Regarding Claim 6:  Sun teaches an illumination treatment as is discussed above and teaches the vesicles have a diameter of 10-50 nm (See Paragraph 6).

Regarding Claim 7:  The structures according to Sun always contain fluorescent carbon nanoparticles having a diameter between 2 and 3 nm (See Paragraph 5).  The structures may undergo standing (stable for several months; See Paragraph 6) after which precipitation occurs.  Before and after said standing process, carbon nanoparticles are present.

Regarding Claim 19:  Sun teaches that the materials created may be used as drug delivery vehicles and as biomarkers (See Abstract).  

Allowable Subject Matter
Claims 9 and 13-15, and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Claims 9 and 13-18 are drawn to a method of creating a collection of micelles and vesicles, wherein the micelles are hydrophobic and the vesicles are hydrophilic.  Sun teaches the creation of both micelles and vesicles, but as can be seen in the Figures, both the micelles and vesicles appear to be hydrophilic in character.  It would not have been obvious to arbitrarily modify Sun such that the material’s interactions with water were opposite of one another.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HOBAN whose telephone number is (571)270-3585. The examiner can normally be reached M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew E. Hoban/Primary Examiner, Art Unit 1734